Title: Notes on an Agreement with James Walker, 28 September 1802
From: Jefferson, Thomas
To: 


          
          Minutts of an agreement entired into with  Walker Sep. 28. 1802.
          The said Walker being previously engaged to build a mill for mr Scott, that is to be considered as his paramount obligation; but mr Scott not being in a state of readiness, and it being believed that on that account he may have leisure sufficient to do the mill wright’s [part] of my large & superintend & direct all the works relative to it, he agreed to undertake mine also.
          he is to come over, designate to mr Lilly & mr Hope the spot where my small mill is to be built, so as not to be in the way of the large one, and is to give John Perry a bill of scantling for the saw mill, which mr Walker is to come & build in time for [her] to work thro’ the winter.
          In the spring he is to designate to mr Lilly & mr Hope the spot for the large mill, which he is to plan exactly conformably to mr Cocke’s, except that it is to be 10. feet longer, and to be a tub instead of a [geered] mill: he is at all times when not engaged for mr Scott, to be employed in preparing the millwright’s work of this large mill, and to direct mr Hope the Mason, John Perry the Carpenter & mr Stewart the smith how they are to execute their parts of the work.
          When employed otherwise than in the millwright’s work he is to recieve ten shillings a day: the millwright’s work is to be paid at the prices for which he does similar work for mr Cocke.
          Committed to writing Sep. 30. 1802. for remembrance.
          
            Th: Jefferson
          
        